November 24, 2010 VIA EDGAR United States Securities and Exchange Commission One Station Place treet, NE Washington, D.C. 20549-4561 Attn: Kathleen Collins Melissa Kindelan Re: VirnetX Holding Corporation Form10-K for Fiscal Year Ended December31, 2009 Filed March31, 2010 Form10-Q for Fiscal Quarter Ended June30, 2009 Filed August9, 2010 FileNo. 001-33852 Ladies and Gentlemen: On behalf of VirnetX Holding Corporation (the “Company”), we respectfully advise the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that we are in receipt of the Staff’s letter dated October 26, 2010 in connection with the above referenced filings by the Company.The Company expects that it will complete and submit its response to the Staff’s letter on or prior to December 3, 2010. Please do not hesitate to call me at (650) 493-9300 if you have any questions or require additional information. Sincerely, WILSON SONSINI GOODRICH & ROSATI Professional Corporation /s/ Jeffrey Cannon Jeffrey Cannon
